Citation Nr: 0606294	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pemphigus vulgaris, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for pemphigus vulgaris.  

In April 2005, the Board remanded the matter on appeal to the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The appellant, through his service representative, contends 
that this matter should be remanded to the RO due to an 
inadequate VA examination.  The Board agrees.  

In the April 2005 Remand, the RO was directed to afford the 
veteran a VA examination for purposes of obtaining additional 
evidence with respect to the etiology of the veteran's 
pemphigus vulgaris.  The record reflects that the veteran 
underwent a VA skin examination in August 2005.  While a 
physical examination was conducted, the examiner failed to 
provide the requested opinion as to the etiology of the 
veteran's skin condition.  As such, the examination report is 
inadequate for rating purposes.  The remand specifically 
requested an opinion as to "whether it is at least as likely 
as not that any skin condition was caused or aggravated by 
any incident of military service, including causation by 
exposure to herbicides (Agent Orange).  The rationale for all 
opinions expressed must be clearly set forth by the physician 
in the examination report."

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should return the veteran's 
claims file to the physician who 
conducted the VA skin examination in 
August 2005.  The examiner is requested 
to review the claims folder and render 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that any current 
pemphigus vulgaris, whether active or 
in remission, is etiologically related 
to the appellant's period of service, 
to include exposure to herbicides 
therein.  

If that physician is not available, the 
veteran should be afforded a VA 
dermatology examination to determine 
whether any presently existing pemphigus 
vulgaris is the result of events in 
service, to include exposure to agent 
orange.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
review the claims folder and render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any current 
pemphigus vulgaris, whether active or in 
remission, is etiologically related to 
the appellant's period of service, to 
include exposure to herbicides therein.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  After completion of the foregoing, 
the RO should readjudicate the 
veteran's claim for service connection 
for pemphigus vulgaris in light of the 
evidence of record, to include any 
evidence added to the record since the 
October 2005 supplemental statement of 
the case.  If the benefits sought are 
not granted, the claims folder should 
be returned to the Board for further 
appellate consideration if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

